In five related proceedings pursuant to Family Court Act article 10, the Administration for Children’s Services appeals from an order of the Family Court, Kings County (Weinstein, J.), dated March 1, 2012, which, after a fact-finding hearing, granted the mother’s motion to dismiss the petitions.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the Family Court properly granted the mother’s motion to dismiss the petitions. The petitioner failed to prove by a preponderance of the evidence that the mother’s drug use caused impairment, or an imminent danger of impairment, to the physical, mental, or emotional condition of the subject children (see Family Ct Act §§ 1012 [f] [i] [B]; 1046 [a]; Matter of Anastasia G., 52 AD3d 830, 832 [2008]). Rivera, J.P., Chambers, Roman and Cohen, JJ., concur.